Citation Nr: 1010092	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  07-16 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than October 5, 
2005, for the award of service connection for Meniere's 
syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to 
October 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In June 2009, the Veteran testified at a travel board hearing 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with his 
claims folders.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A formal or informal claim for service connection for 
Meniere's syndrome was not filed prior to October 5, 2005.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 5, 
2005, for the award of service connection for Meniere's 
syndrome have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.

Prior to the initial adjudication of the Veteran's claim for 
service connection for Meniere's syndrome in August 2006 in 
this case, the RO issued VCAA notice to the Veteran in 
February 2006 and March 2006 letters which informed him of 
the evidence generally needed to support claims of 
entitlement to service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  The March 2006 letter also informed him of the 
evidence needed for the assignment of evaluations and 
effective dates for initial awards of service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Both 
VCAA notices were issued prior to the August 2006 rating 
decision from which the instant appeal arises.  In view of 
this, the Board finds that VA's duty to notify has been fully 
satisfied with respect to this claim.  

In September 2006, the Veteran submitted an NOD with the 
effective date assigned his award of service connection for 
Meniere's syndrome, triggering the notice obligations set 
forth in sections 7105(d) and 5103A of the statute.  The RO 
then fulfilled these notice obligations by issuing a January 
2007 statement of the case (SOC) and subsequent supplemental 
statements of the case.  These documents informed the Veteran 
of the regulations pertinent to his appeal, including the 
criteria governing effective dates, advised him of the 
evidence that had been reviewed in connection with his 
appeal, and provided him with reasons for its decision.  
38 U.S.C.A. § 7105(d).  Accordingly, the Board concludes that 
the notice obligations set forth in sections 7105(d) and 
5103A of the statute have been fulfilled in this case.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records and VA medical treatment records and evaluation are 
of record, as well as private treatment records and 
evaluations, written statements from the Veteran's wife and 
others regarding his condition, a transcript of the Veteran's 
testimony at a personal hearing and his written contentions 
regarding the circumstances of his claim for service 
connection for Meniere's syndrome, and these records were 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  There remains no issue as to the 
substantial completeness of the Veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2009).  Any duty imposed on VA, including the duty 
to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 F. 3d 
(Fed. Cir. 2007).  

Analysis

The Veteran asserts that he is entitled to an effective date 
earlier than October 5, 2005, for the grant of service 
connection for Meniere's syndrome.  He claims that his 
effective date for this disability should be in 1998, as this 
is the date he originally applied for service connection for 
bilateral hearing loss and tinnitus and the evidence of 
record clearly shows that his Meniere's syndrome is secondary 
to his service-connected bilateral hearing loss and tinnitus.  
The Veteran also repeatedly alleges that an earlier effective 
date is warranted because an earlier April 1999 rating 
decision was clearly and unmistakably erroneous in failing to 
award service connection for Meniere's syndrome, because the 
evidence of record at the time of that rating decision 
included service treatment records showing the Veteran was 
treated in service for symptoms of Meniere's syndrome and 
that this condition is secondary to his service-connected 
bilateral hearing loss and tinnitus.  

Initially, the Board notes that the April 1999 rating 
decision was subsumed by the Board's March 2005 rating 
decision.  Further, in a June 2008 decision, the Board 
dismissed without prejudice, the Veteran's motion for 
reversal or revision of the March 2005 Board decision based 
on clear and unmistakable error, finding that the Veteran did 
not demonstrate that the prior decision contained CUE.  As 
the Veteran has not appealed this determination, the Board's 
June 2008 decision is final and the Board lacks further 
jurisdiction to consider the previously raised CUE claim as 
an underlying basis for an earlier effective date for the 
Veteran's service-connected Meniere's syndrome. 

In general, the effective date of an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2009).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. 
§ 3.151(a) (2009).  A claim is defined as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2009).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2009); 
see also Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting 
that VA "is not required to anticipate a claim for a 
particular benefit where no intention to raise it was 
expressed and citing Talbert v. Brown, 7 Vet. App. 352, 356-
57 (1995) for the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).

In this case, the Board notes that the evidence does not 
show, nor does the Veteran contend, that he actually filed a 
claim of service connection for Meniere's syndrome in 1998.  
Indeed, his February 1998 claim indicates that he sought 
service connection for bilateral hearing loss and tinnitus.  
This communication makes no reference to a claim of service 
connection for Meniere's syndrome.

The Board has considered that VA is required to 'give a 
sympathetic reading to the Veteran's filings by 'determining 
all potential claims raised by the evidence, applying all 
relevant laws and regulations.''  See Szemraj v. Principi, 
357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).  In this 
case, however, given the history of this case, even a 
sympathetic and liberal reading of the Veteran's filings in 
connection with his February 1998 claims for service 
connection for bilateral hearing loss and tinnitus does not 
result in the conclusion that he intended to file a claim of 
service connection for Meniere's syndrome at that time.  In 
this respect, although the Veteran indicated in his July 1999 
Form 9 that he experienced dizzy spells and a loss of 
balance, as well as headaches and blurry vision, and later 
indicated he had episodes of dizziness in July 2003 
correspondence and dizzy spells in September 2004, he did not 
identify these dizzy spells or Meniere's syndrome as a 
benefit for which he was seeking service connection until the 
instant claim was received October 5, 2005.  As noted above, 
VA is not required to do a "prognostication."  Accordingly, 
the Board finds that the RO did not commit error in finding 
that the issue was not reasonably raised prior to October 5, 
2005.

The Board has also considered whether the December 1998 VA 
medical examination report which notes a diagnosis of vertigo 
of unknown etiology can reasonably be construed as an 
informal claim for service connection.  However, the Court 
has held that the mere presence of medical evidence showing a 
disability does not establish an intent on the part of the 
veteran to seek service connection for that disability.  
Brannon v. West, 12 Vet. App. 32, 34-35 (1998); see also 
Dunson v. Brown, 4 Vet. App. 327, 329-30 (1993).

Moreover, while the date of a VA hospitalization or 
examination may be accepted as an "informal claim" under 38 
C.F.R. § 3.157, that regulation applies only to claims for 
increased ratings or to reopen previously denied claims, and 
it is manifestly not applicable to original service 
connection claims.  See Crawford v. Brown, 5 Vet. App. 33, 35 
(1993).  Because the issue of service connection for 
Meniere's syndrome had not been previously considered, the 
Board finds that the RO was not erroneous in not construing 
the December 1998 VA examination report as a claim.

As the Court has noted "the indiscriminate inclusion of 
materials with an application for benefits cannot be used as 
a pleading device to require the Secretary to conduct an 
unguided safari through the record to identify all conditions 
for which the veteran may possibly be able to assert 
entitlement to a claim for disability compensation.  Such a 
requirement would nullify the specificity required by 
§ 3.155(a)."  Brokowski v. Shinseki, 23 Vet. App. 79, 89 
(2009).

Again, it is well settled that an intent to apply for 
benefits is an essential element of any claim, whether formal 
or informal, and, further, the intent must be communicated in 
writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 
(Fed. Cir. 2006) (holding that the plain language of the 
regulations requires a claimant to have an intent to file a 
claim for VA benefits); Criswell v. Nicholson, 20 Vet. App. 
501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 
1999) (noting that even an informal claim for benefits must 
be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998); 
38 C.F.R. § 3.1(p) (2009) (defining "claim" as "a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit").

While the Veteran appears to contend that his February 1998 
claim for service connection for bilateral hearing loss and 
tinnitus, and his subsequent appeal of the initial disability 
ratings for those disabilities, should have been liberally 
construed to include a claim for service connection for 
Meniere's syndrome, the Board finds that the mere presence of 
medical evidence of diagnosed vertigo and the Veteran's 
written statements indicating dizzy spells and a loss of 
balance on 3 occasions does not establish intent on the part 
of the Veteran to seek service connection for that condition.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. 
West, 12 Vet. App. 377, 382 (1999) (where appellant had not 
been granted service connection, mere receipt of medical 
records could not be construed as informal claim).

Based on the facts of this case, therefore, the Board 
concludes that there was no claim of service connection for 
Meniere's syndrome pending at the time of the April 1999 
rating decision.  The Board further finds that the Veteran's 
claim of entitlement to service connection for Meniere's 
syndrome was first received by VA on October 5, 2005.  Again, 
the Board finds that there was no pending claim of service 
connection for Meniere's syndrome prior to that date.  
Accordingly, the Board finds that there is no basis upon 
which to assign an effective date earlier than that which the 
RO has already assigned.  Based on the facts of this case, 
therefore, the Board concludes that entitlement to an 
effective date earlier than October 5, 2005, for the award of 
service connection for Meniere's syndrome is not warranted.  
The benefit sought on appeal is denied. 




ORDER

An effective date earlier than October 5, 2005, for the award 
of service connection for Meniere's syndrome is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


